DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/03/2018 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 8-10, and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 2017/0160829 A1), hereinafter referred to as Liu
Regarding claim 1, Liu teaches A touch substrate, i.e. display panel and/or array substrate and/or opposed substrate (see para. 31 disclose the display panel is a liquid crystal display panel which comprises an array substrate and an opposed substrate, or see fig. 4), 
comprising: 
a basal substrate, i.e. opposed substrate (see para. 31 disclose the display panel is a liquid crystal display panel which comprises an array substrate and an opposed substrate, or see fig. 4); 
a touch electrode layer, i.e. touch electrode 2 of fig. 4, disposed on the basal substrate, i.e. opposed substrate (see para. 31 disclose the display panel is a liquid crystal display panel which comprises an array substrate and an opposed substrate, and the light emission side of the display panel is a side of the opposed substrate away from the array substrate, or see para. 42 disclose in step S101 of the method according to the embodiments of the present disclosure, during forming the touch electrode, a plurality of touch driving electrodes and a plurality of touch sensing electrodes insulated from each other and arranged in a same layer are formed, where the touch electrode 2 is formed on the light emission side of the display panel 1, or see step 101 of fig. 1, or see S101 of fig. 2, or see touch electrode 2 of fig. 4), 
wherein the touch electrode layer, i.e. touch electrode 2 of fig. 4, comprises a plurality of touch electrodes, i.e. touch driving electrodes 3 and/or touch sensing electrodes 4 of fig. 4 (see para. 42 disclose in step S101 of the method according to the embodiments of the present disclosure, during forming 
a filler, i.e. organic transparent insulation layer 5 of fig. 4, disposed between any two adjacent touch electrodes, i.e. touch driving electrodes 3 and/or touch sensing electrodes 4 of fig. 4, of the touch electrode layer, i.e. touch electrode 2 of fig. 4 (see para. 42 disclose the pattern of the organic transparent insulation layer 5 is provided in the region not having the touch driving electrodes 3 and the touch sensing electrodes 4, where in this way, the optical path difference between the reflected light of the external natural light in the region where the touch driving electrodes 3 and the touch sensing electrodes 4 are provided and the reflected light of the external light in the region where the touch driving electrodes 3 and the touch sensing electrodes 4 are not provided is reduced, or see organic transparent insulation layer 5 of fig. 4, or see touch electrode 2 of fig. 4, or see touch driving electrodes 3, or see touch sensing electrodes 4 of fig. 4), 

wherein a refractive index of the filler, i.e. organic transparent insulation layer 5 of fig. 4, is n3, a refractive index of the basal substrate, i.e. opposed substrate of fig. 4, is n1, a refractive index of the touch electrode, i.e. touch driving electrodes 3 and/or touch sensing electrodes 4 of fig. 4, is n2 (see para. 41 disclose during forming the pattern of the organic transparent insulation layer, the pattern of the organic transparent insulation layer is formed to have a thickness same as that of the touch electrode, where in this way, the optical path difference between the reflected light of the external natural light in the region having the touch electrode and the reflected light of the external natural light in the region not having the touch electrode is further reduced, and thus the difference between the transmittance of the light inside the touch screen in the 
|n2-n3| <|n2-n1| (see para. 40 disclose in the case that the organic transparent insulation layer is formed by coating the organic transparent insulation material, the organic transparent insulation layer is formed by coating any one of a phenol aldehyde resin material, an acrylic material and a polyamide material, and the refractive index of the phenol aldehyde resin material, the acrylic material or the polyamide material is adjusted by increasing the number of benzene rings or by replacing atoms of the benzene rings by halogen atoms, so that the absolute value of the difference between the refractive index of the phenol aldehyde resin material, the acrylic material or the polyamide material and the refractive index of the touch electrode is less than or equal to the predetermined value).
It would’ve been obvious to one of ordinary skill in the art at the time the invention was filed to increase benzene rings or replace atoms of benzene rings with halogen rings, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re A11er, 105 USPQ 233.
Regarding claim 2, Liu teaches The touch substrate according to claim 1, wherein the refractive index n3 of the filler is equal to the refractive index n2 of the touch electrode (see para. 40).
Regarding claim 3, Liu teaches The touch substrate according to claim 1, wherein the filler completely fills gaps between the plurality of touch electrodes (see para. 42).

Regarding claim 8, Liu teaches A method for manufacturing a touch substrate, i.e. methods of fig. 1-2 (see para. 28 disclose Embodiments of the present disclosure provide a fabrication method of a touch screen, or see para. 37 disclose the method of fig. 2, or see method of fig. 1, or see method of fig. 2), 
comprising: Appln. No.: Not yet AssignedGroup Art Unit: Not yet assigned 
forming, i.e. step S101 of fig. 1-2, a touch electrode layer, i.e. touch electrode 2 of fig. 4, on a basal substrate, i.e. opposed substrate of fig. 4 (see para. 29 disclose S101: forming a touch electrode on a light emission side of a display panel after the display panel is formed, or see step S101 of fig. 1-2), 
wherein the touch electrode layer, i.e. touch electrode 2 of fig. 4, comprises a plurality of touch electrodes, i.e. touch driving electrodes 3 and/or touch sensing electrodes 4 of fig. 4 (see para. 42 disclose in step S101 of the method according to the embodiments of the present disclosure, during forming the touch electrode, a plurality of touch driving electrodes and a plurality of touch sensing electrodes insulated from each other and arranged in a same layer are formed, the touch electrode 2 includes a plurality of touch driving electrodes 3 and a plurality of touch sensing electrodes 4 insulated from each other and arranged in a same layer, the touch driving electrodes 3 and the touch sensing electrodes 4 
forming, via step S102 of fig. 1-2, a filler, i.e. organic transparent insulation layer 5 of fig. 4, between any two adjacent touch electrodes, i.e. touch driving electrodes 3 and/or touch sensing electrodes 4 of fig. 4 of the touch electrode layer, i.e. touch electrode 2 of fig. 4, (see para. 32 disclose S102: forming an organic transparent insulation layer on the light emission side of the display panel where the touch electrode has been formed, or see step S102 of fig. 1-2); 
wherein a refractive index of the filler, i.e. organic transparent insulation layer 5 of fig. 4, is n3, a refractive index of the basal substrate, i.e. opposed substrate of fig. 4, is n1, a refractive index of the touch electrode, i.e. touch driving electrodes 3 and/or touch sensing electrodes 4 of fig. 4, is n2 (see para. 41 disclose during forming the pattern of the organic transparent insulation layer, the pattern of the organic transparent insulation layer is formed to have a thickness same as that of the touch electrode, where in this way, the optical path difference between the reflected light of the external natural light in the region having the touch electrode and the reflected light of the external natural light in the region not having the touch electrode is further reduced, and thus the difference between the transmittance of the light inside the touch screen in the region 
|n2-n3|<|n2-n1| (see para. 40 disclose in the case that the organic transparent insulation layer is formed by coating the organic transparent insulation material, the organic transparent insulation layer is formed by coating any one of a phenol aldehyde resin material, an acrylic material and a polyamide material, and the refractive index of the phenol aldehyde resin material, the acrylic material or the polyamide material is adjusted by increasing the number of benzene rings or by replacing atoms of the benzene rings by halogen atoms, so that the absolute value of the difference between the refractive index of the phenol aldehyde resin material, the acrylic material or the polyamide material and the refractive index of the touch electrode is less than or equal to the predetermined value).
It would’ve been obvious to one of ordinary skill in the art at the time the invention was filed to increase benzene rings or replace atoms of benzene rings with halogen rings, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re A11er, 105 USPQ 233.
Regarding claim 9, Liu teaches The method according to claim 8, wherein the refractive index n3 of the filler is equal to the refractive index n2 of the touch electrode (see para. 40).
Regarding claim 10, Liu teaches The method according to claim 8, wherein the filler completely fills gaps between the plurality of touch electrodes (see para. 42).
Regarding claim 14, Liu teaches A display device comprising the touch substrate according to claim 1 (see para. 31).
Regarding claim 15, Liu teaches The display device according to claim 14, wherein the refractive index n3 of the filler is equal to the refractive index n2 of the touch electrode (see para. 40).
Regarding claim 16, Liu teaches The display device according to claim 14, wherein the filler completely fills gaps between the plurality of touch electrodes (see para. 42).

Allowable Subject Matter
Claim(s) 4-7, 11-13, and 17-20 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  		Regarding claim 4, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. In particular, prior art of record, individually or in combination, fails to teach or reasonably suggest all of the limitations of the base claim and any intervening claims. Due to claim dependency, further dependent claim(s) 5-6 would naturally be deemed in condition for allowance if the originally-objected claim is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 7, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. In particular, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘further comprising: a cover layer covering the touch electrode layer and the filler; wherein a material of the cover layer is the same material as a material of the filler’ in combination with the remaining claimed limitations. As such, dependent claim 7 would be deemed in condition for allowance if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 11, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. In particular, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘wherein the filler comprises a semiconductor material, and wherein the steps of forming a touch electrode layer on a basal substrate and forming a filler between any two adjacent touch electrodes of the touch electrode layer comprise: forming a semiconductor material layer and a photoresist layer on the basal substrate in all of the limitations of the base claim and any intervening claims. Due to claim dependency, further dependent claim(s) 12 would naturally be deemed in condition for allowance if the originally-objected claim is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 13, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. In particular, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘further comprising: forming a cover layer covering the touch electrode layer and the filler; wherein a material of the cover layer is the same material as a material of the filler’ in combination with the remaining claimed limitations. As such, dependent claim 13 would be deemed in condition for allowance if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 17, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. In particular, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘wherein the filler comprises a semiconductor material’ in combination with the remaining claimed limitations. As such, dependent claim 17 would be deemed in condition for allowance if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Due to claim dependency, further dependent claim(s) 18-19 would naturally be deemed in condition for allowance if the originally-objected claim is rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 20, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. In particular, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘further comprising: a cover layer covering the touch electrode layer and the filler; wherein a material of the cover layer is same material as a material of the filler’ in combination with the remaining claimed limitations. As such, dependent claim 20 would be deemed in condition for allowance if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wang et al. (US 2019/0064957 A1) discloses mitigating shadow elimination, see abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY O DAVIS whose telephone number is (571)270-5586.  The examiner can normally be reached on M-TH 6am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TONY O DAVIS/Primary Examiner, Art Unit 2693